Birdsong, Presiding Judge.
These are appeals seeking review of the trial court’s confirmation of a special master award of air rights to DeKalb County of condemned property belonging to Brookhaven Associates (i.e., an award of Brookhaven’s property to the county in fee simple without reservation) and a reversal of a second special master award granting such air rights to Concept Capital Corporation and the entry of an award of fee simple to DeKalb County of the property interests of Concept Capital in its property. These awards of fee simple all related to non-value issues as between the condemnor and the two condemnees. However, in addition to exceptions taken to non-value findings of the special masters’ award, neither of the condemnees were satisfied with the amount of monetary damages contained in the two special master reports and each has sought a jury trial on the issue of the value of their respective parcels of property. Thus, we cannot consider either of these appeals because the trial court’s orders awarding fee simple to DeKalb County are not final orders because appeals to the superior court on value are still pending in that court. Neither appellant has made an application for a certificate of immediate review; thus, the appeal must be dismissed. City of Atlanta v. Turner Advertising Co., 234 Ga. 1, 2-3 (214 SE2d 501); Turner v. City of Nashville, 167 Ga. App. 665 (307 SE2d 74).

Appeals dismissed.


Carley and Beasley, JJ., concur.

Henry R. Bauer, Jr., Richard D. Flexner, for appellant (case no. 68737).
George P. Dillard, Charles N. Pursley, Jr., James R. Beach, Jr., Eugene R. Simons, L. Penn Spell, Jr., John T. Ruff, Annette D. Kerlin, for appellee.